DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the restriction requirement filed 07/11/2022 in the reply filed on 08/15/2022 is acknowledged.  The traversal is on the ground(s) that the Applicant does not believe that the simultaneous examination would present an undue burden.  This is not found persuasive because the invention of Group I, claims 1-15, is directed to a system of iterative ECC decoders using a preprocessor to process intermediate data from an iterative ECC decoder to generate preprocessed data for use in a subsequent iterative ECC decoder (see Figure 3 and 7).  Group II, claims 16-20, on the other hand, is directed to a system comprising ECC decoding blocks in various components of a memory system, for example, see Figure 12 whereby a RAID controller comprises an ECC decoding block 510 and whereby SSD channels also comprise ECC decoding blocks 610.  The 2 groups are directed to distinct hardware structures.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/15/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zook; Christopher P. (US 5991911 A, hereafter referred to as Zook) and Alva et al. (US 20050177679 A1, hereafter referred to as Alva).

Rejection of claim 1:
Zook teaches A method, the method comprising: obtaining read data from a memory device (Figures 2-3 and 7A- 7E in Zook teaches Step 48-56 for obtaining read data/horizontal row codeword symbols from a memory device 6 for the purposes of decoding the read data/horizontal row codeword symbols); performing first iteration ECC decoding on the read data to generate a plurality of pieces of decoded data (Figures 2-3 and 7A- 7E in Zook teaches Step 78 for correcting read data/horizontal row codewords while performing first iteration Horizontal SYN/CORRECTION Pass ECC decoding 36 on the read data/horizontal row codeword symbols to generate a plurality of pieces of/182 decoded/corrected read data/corrected horizontal row codeword symbols for each of the 208 rows); selecting one of the plurality of pieces of decoded data as intermediate data (Figures 2-3 and 7A- 7E in Zook teaches Steps 90, 104 and 108 for selecting one of the plurality of pieces of/182 decoded/corrected read data/corrected horizontal row codeword symbols for each of the 208 rows as intermediate data); generating preprocessed data based on the read data and the intermediate data and performing second iteration ECC decoding on the preprocessed data when the first iteration ECC decoding fails (Figures 2-3 and 7A- 7E in Zook teaches Step 92 for generating preprocessed Vertical Syndrome data based on the read data/vertical column codeword symbols and the intermediate decoded/corrected read data/corrected horizontal row codeword symbols for each of the 208 rows and performing second Vertical Correction Path iteration ECC decoding 40 and Figures 7A and 7E on the preprocessed Vertical Syndrome data when the first iteration Horizontal SYN/CORRECTION Pass ECC decoding 36 fails/is verified as failing to correct all errors in step 38); and outputting the intermediate data to the host when the first iteration ECC decoding succeeds (Figure 3 in Zook clearly suggests outputting the intermediate decoded/corrected read data/corrected horizontal row codeword symbols for each of the 208 rows to the host when the first iteration ECC decoding succeeds).
Figure 8 in Alva, in an analogous art, teaches a method step for responding to a read request 402 from a host and outputting corrected data to the host in Steps 412 and 422.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zook with the teachings of Alva by including use of a step for responding to a read request from a host and outputting corrected data to the host after successful completion ECC decoding.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of a step for responding to a read request from a host and outputting corrected data to the host after successful completion ECC decoding would have provided host memory access (paragraph [0059] on page 5 of Alva).

Rejection of claim 9:
Zook teaches An error correction code ECC engine (Figures 2-3 and 7A- 7E in Zook clearly suggests that ECC circuitry 8, 10, 12, 14, 16 in Figure 3 comprise An error correction code ECC engine) comprising: an ECC decoder configured to perform first iteration ECC decoding on read data obtained from a memory device to generate a plurality of pieces of decoded data (Figures 2-3 and 7A- 7E in Zook clearly suggests that ECC circuitry 8, 10, 12, 14, 16 in Figure 3 comprise an ECC decoder configured to perform first iteration Horizontal SYN/CORRECTION Pass ECC decoding 36 on read data/horizontal row codeword symbols obtained from a memory device 6 to generate a plurality of pieces of/182 decoded/corrected read data/corrected horizontal row codeword symbols for each of the 208 rows), and select one of the plurality of pieces as intermediate data (Steps 90, 104 and 108 in Figures 2-3 and 7A- 7E of Zook clearly suggests an ECC decoder configured to select one of the plurality of pieces of/182 decoded/corrected read data/corrected horizontal row codeword symbols for each of the 208 rows as intermediate data); and a preprocessor configured to generate preprocessed data based on the read data and the intermediate data when the first iteration ECC decoding fails, wherein the ECC decoder performs second iteration ECC decoding by using the preprocessed data when the first iteration ECC decoding fails (Step 92 in Figures 2-3 and 7A- 7E in Zook clearly suggests a processor configured to generate preprocessed Vertical Syndrome data based on the read data/vertical column codeword symbols and the intermediate decoded/corrected read data/corrected horizontal row codeword symbols for each of the 208 rows when the first iteration Horizontal SYN/CORRECTION Pass ECC decoding 36 fails), wherein the ECC decoder performs second iteration ECC decoding by using the preprocessed data when the first iteration ECC decoding fails (Step 92 in Figures 2-3 and 7A- 7E in Zook clearly suggests wherein an ECC decoder is configured to perform second Vertical Correction Path iteration ECC decoding 40 by using the preprocessed Vertical Syndrome data when the first iteration Horizontal SYN/CORRECTION Pass ECC decoding 36 fails/is verified as failing to correct all errors in step 38).
Figure 8 in Alva, in an analogous art, teaches a method step for responding to a read request 402 from a host and outputting corrected data to the host in Steps 412 and 422.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zook with the teachings of Alva by including use of a step for responding to a read request from a host and outputting corrected data to the host after successful completion ECC decoding.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of a step for responding to a read request from a host and outputting corrected data to the host after successful completion ECC decoding would have provided host memory access (paragraph [0059] on page 5 of Alva).

Claim(s) 2-4 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zook; Christopher P. (US 5991911 A, hereafter referred to as Zook), Alva et al. (US 20050177679 A1, hereafter referred to as Alva) and Desai et al. (US 20060020874 A1; hereafter referred to as Desai).

Rejection of claims 2 and 10:
Desai, in an analogous art, teaches the use of a selection criteria for generating a decoding order (Steps 530-550 in Figure 5 of Desai). Paragraph [0078] on page 7 of Desai teaches that the selection criteria is one that results in the laws block error rate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zook and Alva with the teachings of Desai by including use of determining a piece among the plurality of pieces of decoded data having a lowest error rate as the intermediate data to be decoded in a subsequent decoding iteration.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of determining a piece among the plurality of pieces of decoded data having a lowest error rate as the intermediate data to be decoded in a subsequent decoding iteration in would have provided a good performing generic black decoder (paragraph [0008] on page 1 in Desai).

Rejection of claim 3:
Desai, in an analogous art, teaches the use of a selection criteria for generating a decoding order (Steps 530-550 in Figure 5 of Desai).  Generating such a decoding order inherently requires the calculated error rates of all the pieces of data that are to be arranged in a decoding order and there comparative differences.

Rejection of claim 4:
Paragraph [0040] on page 3 of Desai teaches the use of syndromes for detecting errors.

Rejection of claim 11:
Desai, in an analogous art, teaches the use of a selection criteria for generating a decoding order (Steps 530-550 in Figure 5 of Desai).  Generating such a decoding order inherently requires the calculated error rates of all the pieces of data that are to be arranged in a decoding order and there comparative differences.  Error rate is inherently is a measure of reliability and use inherently a religion of the difference between read data and intermediate corrected data.

Rejection of claim 12:
Note: Figures 2-3 and 7A- 7E in Zook teaches Step 92 for generating preprocessed Vertical Syndrome data based on the read data/vertical column codeword symbols and the intermediate decoded/corrected read data/corrected horizontal row codeword symbols for each of the 208 rows and performing second Vertical Correction Path iteration ECC decoding 40 and Figures 7A and 7E on the preprocessed Vertical Syndrome data when the first iteration Horizontal SYN/CORRECTION Pass ECC decoding 36 fails/is verified as failing to correct all errors in step 38.  Hence, Zook clearly suggests that he preprocessed/redundancy/syndrome generation 14 is configured to receive the intermediate decoded/corrected read data/corrected horizontal row codeword symbols for each of the 208 rows from the first iteration Horizontal SYN/CORRECTION Pass ECC decoding decoder module 36 and provide the preprocessed Vertical Syndrome data to the second Vertical Correction Path iteration ECC decoding decoder module 40.

Rejection of claim 13:
Figure 2 in Zook teaches that vertical codewords have 16 redundant bits were as horizontal codewords only have 10 redundant bits, which clearly suggests the second Vertical Correction Path iteration ECC decoding decoder module 40 has a higher error correction capability than the first iteration Horizontal SYN/CORRECTION Pass ECC decoding 36.

Rejection of claim 14:
Note: Figures 2-3 and 7A- 7E in Zook teaches Step 92 for generating preprocessed Vertical Syndrome data based on the read data/vertical column codeword symbols and the intermediate decoded/corrected read data/corrected horizontal row codeword symbols for each of the 208 rows and performing second Vertical Correction Path iteration ECC decoding 40 and Figures 7A and 7E on the preprocessed Vertical Syndrome data when the first iteration Horizontal SYN/CORRECTION Pass ECC decoding 36 fails/is verified as failing to correct all errors in step 38.  Hence, Zook clearly suggests a plurality of decoding modes including the first iteration Horizontal SYN/CORRECTION Pass ECC decoding mode 36, the second Vertical Correction Path iteration ECC decoding decoder module decoder mode 40 and a third iteration Horizontal Correction Pass ECC decoding mode 44 Whereby
Hence, Zook clearly suggests that he preprocessed/redundancy/syndrome generation 14 is configured to receive the intermediate decoded/corrected read data/corrected horizontal row codeword symbols for each of the 208 rows from the first iteration Horizontal SYN/CORRECTION Pass ECC decoding decoder module 36 in a first iteration Horizontal SYN/CORRECTION Pass ECC decoding mode 36 and provide the preprocessed Vertical Syndrome data to the second Vertical Correction Path iteration ECC decoding decoder module 40 in a second Vertical Correction Path iteration ECC decoding decoder module decoder mode 40.

Rejection of claim 15:
Figure 2 in Zook teaches that vertical codewords have 16 redundant bits were as horizontal codewords only have 10 redundant bits, which clearly suggests the second Vertical Correction Path iteration ECC decoding decoder module 40 has a higher error correction capability than the first iteration Horizontal SYN/CORRECTION Pass ECC decoding 36.

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 5-8 depend from claims 1-4; hence, are allowed since the rejection of claims 1-4 clearly identify the differences in the prior art and claims 5-8 since claims 5-8 inherit all the limitations of the claims from which they depend and any intervening claims.  Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claims 5-8 in view of respective base and intervening claims. 

Cited Prior Arts
US 20190173495 A1 is directed to an iterative decoder using a first iteration to generate at least a partially decoded intermediate decoding data matrix for use in a subsequent iteration; and, is a good 103 reference for possible use in a future rejection.
US 20180076832 A1 is directed to an iterative decoding process using a selector for selecting LLR tables for generating intermediate data for a decoder; and, is a good teaching reference.
US 20150188577 A1 is directed to an iterative decoder for decoding multiple LDPC frames; and, is a good teaching reference.
US 8843807 B1 is directed to an iterative decoding process that makes partially decoded data blocks from a preceding processing stage available for subsequent processing; and, is a good teaching reference.
US 20130145235 A1 is directed to a global iterative decoder that obtains hard outputs for memory pages and maps the hard outputs to soft LLR values for subsequent local iterative decoding; and, is a good teaching reference.
US 8281212 B1 is directed to a multiple stage iterative decoder fou frame data; and, is a good teaching reference.
US 20110305082 A1 is directed to a method and apparatus for soft data generation used in mitigating the effect of intercell interference for flash memory device; and, is a good teaching reference.
US 20060020874 A1 is directed to a method and apparatus used for iterative hard decoding of data for generating a soft output vector for use in subsequent decoding; and, was used in a 103 rejection, above.
US 20050177679 A1 is directed to a memory system comprising a host communicatively connected to a semiconductor memory device whereby the host provides a means for memory access; and, was used in a 103 rejection, above.
US 6668349 B1 is directed to the use of error correction coding in a high density storage system; and, is a good teaching reference.
US 6604220 B1 is directed to an iterative decoder that generates bits of decoded codewords for use in an iterative detector in a subsequent iteration; and, is a good teaching reference.
US 20030131305 A1 is directed to a data readout scheme for a data recording medium for use in an iterative decoder, and is a good teaching reference.
US 5974580 A is directed to an iterative decoding algorithm that it reiterates through multiple iterative error correction processing stages; and, was used in a 103 rejection, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D TORRES/Primary Examiner, Art Unit 2112